        Case 1:20-mj-00169-GMH Document 1-1 Filed 08/25/20 Page 1 of 1



                                  STATEMENT OF FACTS

        On Monday, August 24, 2020, at approximately 6:30 p.m., members of the Metropolitan
Police Department (MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery
Unit (GRU) were traveling in unmarked police vehicles in the 5000 block of Bass Place, Southeast
in Washington, D.C. The officers observed a group of individuals congregated in front of an
apartment building at 5023 Bass Place, Southeast. Officers know this location to be used to sell
crack cocaine. As the officers pulled into the parking lot in front of the apartment building, they
observed an individual, later identified as Eric Taylor (Defendant Taylor), walking on the other
side of the street, looking back at officers over his shoulder. Officer Choi approached Defendant
Taylor and asked Defendant Taylor if he would show him the front portion of his waistband.
Defendant Taylor partially lifted his shirt and then immediately fled on foot, running westbound.
Officer Choi gave chase and followed Defendant Taylor into a parking lot of another building.
Toward the end of the parking lot, Officer Choi observed Defendant Taylor reach toward the front
of his waistband with his right hand and toss a firearm toward some trash cans in the lot. The
firearm was secured next to one of the trash cans. Defendant Taylor was placed under arrest in
front of 5012 Bass Place Southeast, on the other side of the parking lot directly across from the
trash cans where the firearm was located.

        The firearm was recovered and determined to be a Diamondback Arms Inc., model IS9, .9
millimeter semiautomatic handgun with a serial number of FA5391. When it was recovered, it
was loaded with one (1) round in the chamber and thirteen (13) rounds in a fifteen (15) round
capacity magazine. There are no firearm or ammunition manufacturers in the District of Columbia.
Therefore, the firearm and ammunition in this case would have traveled in interstate commerce
prior to being recovered in the District of Columbia.

        A criminal history check of Defendant Taylor through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court
for the District of Columbia for Distribution of a Controlled Substance, docket number 2006 CF2
8402. The defendant was sentenced to thirty-one (31) months of incarceration for this conviction.
Defendant Taylor also has a prior felony conviction in the Superior Court for the District of
Columbia for Attempted Distribution of a Controlled Substance, docket number 2009 CF2 18052.
The defendant was sentenced to sixteen (16) months of incarceration for this conviction. Therefore,
the defendant was aware at the time of his arrest in this case that he had prior convictions for
crimes punishable by more than one year.


                                             _________________________________
                                             OFFICER EDDIE CHOI
                                             METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 25th day of August, 2020.
                                                                             2020.08.25
                                                                             11:32:19 -04'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
